Citation Nr: 0618620	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  99-20 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for bilateral pes planus.

2.  Entitlement to a compensable disability evaluation for a 
skin disorder, stated as epidermophytosis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from May 1970 to February 1972 
and from March 1973 to March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board previously referred to the RO additional issues 
that have been raised by the veteran but not developed or 
adjudicated by the RO.  These issues include service 
connection for a knee disorder and schizophrenia, as well as 
entitlement to a total disability rating based on individual 
unemployability.  Review of the claims folder fails to reveal 
indication of action taken by the RO on these claims.  The 
issues are again referred to that office for whatever 
appropriate action is needed.  


FINDINGS OF FACT

1.  The evidence does not show marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, or characteristic callosities.  

2.  There is no evidence of exfoliation, exudation, or 
itching, involving an exposed surface or extensive area.  
There is no evidence of exposure to at least 5 percent, but 
less than 20 percent, of the entire body or at least 5 
percent, but less than 20 percent, of exposed areas affected; 
or the need for intermittent systemic therapy for a total 
duration of less than six weeks during the past 12-month 
period.  

CONCLUSIONS OF LAW

1.  The criteria for a higher rating for bilateral pes planus 
have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.71a, Diagnostic Code (DC) 5276 (2005).

2.  The criteria for a compensable rating for 
epidermophytosis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, DCs 
7806, 7813 (2005); 38 C.F.R. § 4.118, DCs 7806, 7813 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected bilateral pes planus, currently 
evaluated as 10 percent disabling under DC 5276, acquired 
flatfoot.  38 C.F.R. § 4.71a.  The next highest rating for 
bilateral pes planus is 30 percent, which is warranted when 
the disability is severe, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

The veteran underwent a VA examination for his feet in 
January 2006.  He reported that the pain in his feet was 
constant, and that he treated it with rest, elevation, heat, 
and pain medication.  He reported having flare-ups of foot 
joint disease several times a year, but less than once a 
month.  The flare-ups lasted one to two weeks and prevented 
him from being physically active, sometimes to the point of 
not being able to leave his bed.  He reported being able to 
stand for 15-30 minutes and walk for 1/4 mile.  

The veteran always wears an orthotic insert.  For both feet, 
he reported that the bottoms were tender and swelled when 
standing and walking.  Additionally, he complained of heat, 
redness, fatigability, pain, spasm, and lack of endurance 
while standing and walking.  He did not complain of 
stiffness, weakness, or incoordination.  The veteran reported 
having calluses on both feet. 

Upon examination, no abnormal motion, crepitus, edema, 
effusion, or instability were found.  The examiner did not 
find fatigability, muscle atrophy, redness, spasm, 
tenderness, weakness, or incoordination.  The examiner 
observed painful motion on the dorsal surface while 
performing plantar and dorsiflexion.  The severity was 
described as "mild."  The veteran did not have callus 
formation, ulceration, or other skin breakdown, coolness, or 
corns.  However, he did have "very mild scaly skin" between 
the 4th and 5th toes bilaterally.  The examiner did not find 
deformities, structural abnormalities of the feet, or 
evidence of malunion or nonunion of the tarsal or metatarsal 
joints.  The veteran's gait and circulation were normal but 
he had an abnormal shoe wear pattern: the outside edge of his 
heels had increased wear.  

The veteran's ankle dorsiflexion, both passive and active, 
was 20 degrees bilaterally upon baseline and repetitive 
testing.  His plantar flexion, both passive and active, was 
10 degrees bilaterally upon baseline and repetitive testing.  
The examiner concluded that the veteran's ankle motion was 
limited by pain.  

The examiner found that the veteran's pes planus had a 
significant occupational effect even though the veteran 
reported retiring due to the disability in 1991.  The 
veteran's pes planus had an occupational impact because it 
caused decreased mobility, problems with lifting and 
carrying, difficulty reaching, lack of stamina, weakness or 
fatigue, decrease strength, and pain.  The veteran's daily 
activities were also impacted by the pes planus.  His 
disability prevented him from driving, and participating in 
sports and recreational activities.  It severely limited his 
ability to do chores, shop, exercise, and travel.  It had no 
impact on his ability to feed himself, dress, bathe, use the 
toilet, or groom himself.  

The veteran underwent a VA examination in September 2004.  At 
the examination, he reported daily pain in his feet, even 
while sitting.  The pain occurred along the balls of his 
feet, along the metatarsals, and along the plantar fascia.  
He relieved the pain with rest and medication.  He reported 
wearing orthotic inserts every day.  The veteran stated that 
he could not work due to the pain in his feet and his anxiety 
condition.  

Upon examination, the veteran walked with a slightly antalgic 
gait.  He had slight decreases in his arches, and his heels 
were in 5 degrees valgus bilaterally.  In a straight leg 
stance, his heels corrected to neutral but not into varus.  
The veteran was unable to perform a single leg stance due to 
pain.  The examiner asked the veteran to perform ten 
bilateral heel rises, but the veteran had to stop after six 
due to pain.  The examiner found the veteran's foot to be 
"very flexible," with no crepitus upon motion of any of the 
joints in his feet.  The veteran's right ankle range of 
motion was negative, at 15-51 and his left ankle was also 
negative, at 12-51.  No erythema or edema was detected.  The 
veteran's feet were tender to palpation along the metatarsal 
heads and along the plantar fascia.  There were no abnormal 
callosities present, but the examiner observed a skin 
condition, which is also on appeal.  

X-rays were taken prior to the examination and read to be 
normal with no evidence of pes planus.  Despite the x-ray 
results, the examiner diagnosed the veteran with bilateral 
flexible pes planus.  It was the examiner's opinion that the 
veteran's limitations were subjective.  The veteran stated 
that his anxiety condition may have contributed to his 
limitations.  

The Board finds that the examinations and facts cited above 
are entitled to great probative weight and that they provide 
evidence against the claim.  Specifically, the evidence does 
not show that the veteran has marked foot deformities.  In 
fact, the January 2006 examination showed no foot deformities 
and structural abnormalities.  Additionally, both 
examinations were negative for callosities and the January 
2006 examination reflected no swelling.  There is pain on 
manipulation and use.  However, the 10 percent evaluation 
accounts for such pain, and the veteran's condition does not 
meet any of the other criteria for a higher rating.  
Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's bilateral pes planus 
does not more closely approximate a 30 percent rating.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence against this claim.  38 C.F.R. § 4.3.  

With regards to the veteran's skin condition, during the 
pendency of this appeal, regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2005), 
including, effective August 30, 2002, the rating criteria for 
evaluating skin disorders, such as epidermophytosis.  See 67 
Fed. Reg. 49,590-49,599 (July 31, 2002).  Therefore, the 
Board will evaluate the veteran's claim under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations.  However, the VA's Office of General 
Counsel determined in an opinion that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  See VAOPGCPREC 3-00 
(Apr. 10, 2000).  

The RO addressed the previous criteria in the February 1999 
supplemental statement of the case (SSOC) and the amended 
criteria in the February 2006 SSOC.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4. Vet. App. 384, 392-94 (1993).  

The veteran asserts that he is entitled to a compensable 
rating for his service-connected skin condition, currently 
evaluated under DC 7813, dermatophytosis.  38 C.F.R. § 4.118.  

Under the previous criteria, epidermophytosis is rated, by 
analogy, to eczema, depending upon the location, extent, and 
repugnance or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118, DC 7813 (2002).  A 
compensable rating of 10 percent requires evidence of 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).  

Under the amended DC 7813, epidermophytosis is rated by 
analogy, as disfigurement of the head, face, or neck (under 
DC 7800); scars (under DCs 7801, 7802, 7803, 7804, or 7805); 
or dermatitis (under DC 7806) depending upon the predominant 
disability.  38 C.F.R. § 4.118, DC 7813 (2005).  As the 
veteran's service-connected skin condition involves his feet 
and not his head, face, neck, the Board finds that the 
predominant disability should be rated, by analogy, to 
dermatitis of these extremities.  Consequently, the Board 
concludes that DC 7806 most appropriately reflects the 
veteran's service-connected disability from epidermophytosis.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).

Under the new rating criteria, a 10 percent evaluation for 
dermatitis or eczema requires evidence of exposure to at 
least 5 percent, but less than 20 percent, of the entire body 
or at least 5 percent, but less than 20 percent, of exposed 
areas affected; or the need for intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than six weeks during the past 12-
month period.  38 C.F.R. § 4.118, DC 7806 (2005).  

In January 2006, the veteran underwent a VA skin examination.  
He reported having skin problems on his feet since 1974, 
first with blisters and then fungal infections.  He stated 
that symptoms of his skin condition were constant itching, 
peeling skin, and pain.  He treated his skin condition with 
hydrocortisone cream on the scaly lesions between his 4th and 
5th toes on each foot.  He has not experienced side effects 
from the cream.  The examiner did not find urticaria, primary 
cutaneous vasculitis, erythema multiform, or systemic 
symptoms associated with the skin condition.  

Upon examination, the physician reported "very mild 
scaling" between the 4th and 5th toes bilaterally.  No 
erythema, papules, or signs of excoriation were detected.  
The examiner concluded that less than 5 percent of the 
exposed areas were affected and that less than 5 percent of 
the total body area was affected.  

In September 2004, the veteran underwent a VA skin 
examination.  The veteran reported developing cellulitis on 
his right foot, which he thought was caused by his skin 
condition.  He also reported burning, pruritis, and a history 
of eczema and allergies in his childhood.  At the time of the 
September 2004 examination, the veteran had been using 
hydrocortisone cream to treat his skin condition for two 
months with mild improvement.  The examiner noted that the 
veteran had never received any systemic or oral treatment for 
his skin condition.  

Upon examination, the physician observed multiple scaly 
papules on his feet.  He also had some fissures on his right 
foot between his 4th and 5th toes.  No rash was detected 
anywhere else on his body.  His right foot had dystrophic 
toenails with subungual debris.  

The examiner diagnosed the veteran with a rash consistent 
with dyshidrotic dermatitis and further stated that it was 
likely that the veteran's epidermophytosis was related to the 
dyshidrosis.  The dyshidrosis was classified as mild to 
moderate.  

Considering the previous criteria, there is no evidence of 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area to warrant a compensable 
evaluation.  Considering the amended criteria, there is no 
evidence of exposure to at least 5 percent of the veteran's 
entire body or at least 5 percent of exposed areas affected.  
In fact, the January 2006 examination specifically found that 
a smaller area was affected.  There is also no evidence of 
record that intermittent systemic therapy was used to treat 
the veteran's skin condition.  The September 2004 examination 
specifically stated that the veteran ever received systemic 
therapy, and the evidence of record since that examination 
does not show that the veteran received it at a later time.  

The Board finds that the facts and examinations cited above 
are entitled to great probative weight and provide evidence 
against the veteran's claim.  Based on the above, the Board 
finds that the veteran's skin condition does not meet the 
criteria for a 10 percent evaluation under either the 
previous or amended criteria.  38 C.F.R. § 4.7.  Therefore, 
the preponderance of the evidence is against the claim for a 
compensable rating for a skin condition.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer either issue on 
appeal to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  VAOGCPREC 6-96.  Although the 
veteran has alleged an inability to work due to his pes 
planus, there is no objective evidence of sufficient 
disability and impact on employability to support that 
contention.   

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a higher evaluation for 
bilateral pes planus and a compensable rating for a skin 
condition.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in March 2004, April 2005, and July 2005, as well as 
information provided in the February 2006 SSOC, the RO 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the February 2006 SSOC includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO did not issue VCAA notice 
letters prior to the December 1998 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  The 
Board also notes that the December 1998 rating decision was 
written nearly two years before the VCAA was enacted.  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  

The March 2004 and July 2005 VCAA letters do not specifically 
ask the veteran to provide any evidence in his possession 
that pertains to the claim. Id. at 120-21.  However, the 
April 2005 VCAA letter did make the specific request.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims for 
increased ratings for pes planus and a skin condition are 
being denied, no disability rating or effective date will be 
assigned.  Therefore, there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, Social Security Administration 
records, and VA examinations.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the April 2005 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  


ORDER

A disability evaluation greater than 10 percent for pes 
planus is denied.  

A compensable disability evaluation for a skin condition is 
denied.  



____________________________________________
MICHELLE L. NELSEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


